I concur in the result. I am not satisfied that the action is transitory.
I think, however, that it is premature, unnecessary, and inappropriate to go into the question of whether the action is local or transitory in a prohibition proceeding.
Prohibition may not be employed as a substitute for appeal or writ of error.
Where the Court is acting within its power, the power to try and determine a cause is not lost because the venue is improperly laid, venue not being jurisdictional. See Singleton v. Sanabrea,35 N.M. 491, 2 P.2d 119; Neirbo Co. v. Bethlehem Shipbuilding Corp., 308 U.S. 165, 60 S. Ct. 153, 84 L. Ed. 167, 128 A.L.R. 1437; see, also, State v. Hernandez, 46 N.M. 134, 123 P.2d 387. If a person accused of a felony may waive his right to a trial by jury, he may also waive his right to a trial in the county in which the offense is alleged to have been committed.
Thus I conclude that where there is no discernible public policy involved, the privilege of venue may be waived in an action even if it be local in the sense contended by defendant-relator. That which may be waived is not jurisdictional. See Peisker v. Chavez, 46 N.M. 158, 159,123 P.2d 726.